Citation Nr: 1618417	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son, D.H.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  The Veteran died in January 2013, during the pendency of his appeal. 

In February 2013, the Veteran's widow requested to be substituted as the appellant for purposes of processing the Veteran's claims of service connection to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015); see also 79 Fed. Reg. 52977-85 (Sept. 5, 2014). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2015, the appellant and her son presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the electronic file.  

Subsequently in February 2015, the Board remanded the PTSD claim for additional development.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence of record does not support a current diagnosis of PTSD in conformance with applicable regulations linked via medical evidence to a credible and verified in-service stressor event.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In letters dated in September 2010 and February 2011, the RO notified the Veteran of the information necessary to substantiate the claims on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence. 

Under the Veterans Claims Assistance Act (VCAA), VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)  (2015).  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue decided has been obtained.  The Veteran's VA and private treatment records, and lay statements have been obtained.  The Veteran had VA examinations for this claim in November 2012.  For reasons discussed below, the Board finds that the examination was adequate for the purpose of deciding the claim for service connection for PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Further, the Board acknowledges that the Veteran's service treatment records are incomplete.  VA has issued a Formal Finding of Unavailability in August 2011 concerning these documents.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.

The appellant has been afforded a hearing before the undersigned VLJ in which oral arguments were presented in support of this claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Board subsequently remanded the matter to obtain additional records.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted in the Introduction, in February 2015 the Board remanded the PTSD issue for further development, specifically, to obtain any outstanding treatment records from Dr. B.H.N.  In October 2015 correspondence, the appellant was asked to complete a VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, so that VA could obtain any outstanding treatment records on the appellant's behalf.  In response to this letter, the appellant did not submit a signed authorization form and, instead, resubmitted a December 2012 Mental Diagnostic Evaluation from Dr. B.H.N. which was already of record at the time of the February 2015 Board remand.  Thereafter, the issue decided herein was readjudicated in a December 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the previous remand orders with respect to the claim decided below such that no further action is necessary in this regard.  See D'Aries, supra.

While substitution appeals are different from accrued benefits because the evidence is not limited to the record at the time of the Veteran's death, the appellant has not indicated that any additional records are missing with respect to the PTSD.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II. Legal Criteria

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a)  .

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders; (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The Board notes that the regulations contain special provisions for claims of PTSD based upon in-service personal assault (38 C.F.R. § 3.304(f)(5)) and those that are based upon fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)) where the Veteran's lay testimony may establish the occurrence of the claimed stressor.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89  (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618  (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The appellant maintains that her husband had PTSD prior to his death due to events occurring during his military service.  Specifically, in May 2011 correspondence, the Veteran described three stressful experiences during his military service: (1) not long after beginning his tour of duty in Korea, an injured, mangled, and bloody man was brought into his camp, (2) while stationed in Korea one of the Veteran's friends was badly mangled; (3) the Veteran witnessed a Korean man have his throat cut.  According to the Veteran, these experiences had a significant effect on him.  

The claims file contains an examination report the date of which is difficult to read but appears to be in 1954, and notes the Veteran is qualified for release from active duty.  His psychiatric physical profile is rated as "1" indicating a high level of medical fitness.  See Odiorne v. Principi 3 Vet. App. 456 (1992).  

There are no other service treatment records in the file and VA has issued a Formal Finding of Unavailability in August 2011 concerning these documents.   

The earliest post-service medical evidence of psychiatric problems is a November 2007 private treatment record.  In this record, the Veteran's private physician, Dr. J.B.C., noted that the Veteran had been excessively and terribly fatigued and wondered if there was "maybe some mild depression" however, subsequent private treatment records are negative for depression.  Specifically, February and April 2011 private treatment records indicate that there was no depression, no anxiety, and concentration was normal.  Also, an April 2011 VA treatment shows a negative screen for depression.

The Veteran submitted a claim for PTSD in August 2010.  In connection with his claim, he was afforded a VA psychiatric examination in November 2012.  Significantly, the November 2012 VA examiner found that the Veteran did not have a diagnosis of PTSD or any other mental disorder.

Subsequently, the appellant submitted a December 2012 Mental Diagnostic Evaluation from Dr. B.H.N.  During this evaluation, the Veteran denied any prior psychiatric treatment.  He reported that thoughts of the traumatic experiences during his military service, which were not actually identified, were precipitating factors for his depression.  Dr. B.H.N. conducted a structured interview with the Veteran as well as MMPI-2 (Minnesota Multiphasic Personality Inventory, 2nd Edition) testing and found that the Veteran met the criteria for a diagnosis of PTSD.  According to Dr. B.H.N., the evaluation also indicated the presence of significant symptoms of depression.  Dr. B.H.N. also wrote that the Veteran's symptoms had probably worsened in response to symptoms associated with cancer.  

During the February 2015 Board hearing, the appellant and the Veteran's son testified that the Veteran was not a very social person during his lifetime.  He was quiet and reserved, and had trouble being in large crowds.  He was close to immediate family members but reserved with others.  

The Veteran and the appellant, as lay persons, are competent to report observable symptomatology.  However, they lack the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the diagnosis of a psychiatric disorder.  See Layno and Jandreau.  Therefore, while the appellant and her son believe that the Veteran had PTSD prior to his death, they are not considered medically qualified to address such a complex question, and their opinion is not probative evidence.  

The only competent record tending to show the Veteran had PTSD is the report from Dr. B.H.N.  However, the report fails to identify the stressor to which the diagnosis relates, making it impossible to obtain credible supporting evidence a claimed in-service stressor occurred, or that it was one that the Veteran's testimony alone could establish, or that other sources may corroborate, as necessary under 38 C.F.R. § 3.304

Given the shortcoming in the report provided by Dr. B.H.N., together with the VA examination report that failed to show any mental health disorder when examined in connection with the claim, the greater weight of the evidence is against the conclusion the Veteran had PTSD during this lifetime that was incurred in service.  




ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


